t c memo united_states tax_court robert b keenan petitioner v commissioner of internal revenue respondent docket nos filed date robert b keenan pro_se mark a weiner for respondent memorandum opinion jacobs judge respondent determined the following deficiencies in and additions to petitioner's federal income taxes these cases were consolidated for purposes of trial briefing and opinion docket no additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure docket no additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number docket no additions to tax_year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure following concessions by the parties the issues for decision are whether assessment of deficiencies and additions to tax for petitioner's tax_year is barred by the expiration of the statutory period of limitations whether petitioner had taxable_income in in the amount of dollar_figure as a result of a purported distribution from his individual_retirement_account ira at u s on the basis of information from third parties indicating that they had made payments of income to petitioner respondent determined that petitioner failed to report such income petitioner conceded virtually all of the unreported income adjustments relating to said payments respondent conceded petitioner's entitlement to certain losses arising from forced internal_revenue_service irs tax sales in trust co of n y ustcny whether petitioner had taxable_income in in the amount of dollar_figure as a result of a purported distribution from his ira at ustcny whether petitioner is entitled to any losses or deductions in as a result of a forced internal_revenue_service irs tax sale of his personal_residence whether petitioner is entitled to dollar_figure of ordinary losses in as a result of forced irs tax sales of three of his new mexico properties whether petitioner is entitled to any other deductible losses during the years in issue and whether petitioner is liable for the additions to tax pursuant to sec_6651 and sec_6654 for all the years in issue all section references are to the internal_revenue_code in effect for the years in issue all rule references are to the tax_court rules_of_practice and procedure some of the facts have been stipulated and the stipulations of facts are incorporated in our findings by this reference in his posttrial brief petitioner raised for the first time that respondent's deficiency determination for is arbitrary and capricious and that he is entitled to a casualty_loss for as a result of damage to his airplane arising from a midair collision both of these matters were untimely raised nevertheless we conclude that respondent's deficiency determination is not arbitrary or capricious and that there is nothing in the record to support petitioner's entitlement to a casualty_loss for background petitioner resided in camarillo california at the time he filed his petitions petitioner was born on date he attended college in and but did not receive a degree subsequently he worked as a ship fitter in the shipbuilding industry and then enlisted in the army air corps in he became a pilot for united airlines in he retired from the airline between and petitioner flew airplanes for a worldwide delivery firm petitioner failed to file federal tax returns for and for convenience we have combined our remaining findings_of_fact and opinion with respect to each issue issue statutory period of limitations--1989 petitioner asserts that he timely filed a tax_return and therefore maintains that the period for assessing a deficiency and additions to tax against him for expired before the date on which respondent mailed the statutory_notice_of_deficiency date with respect to that year respondent maintains petitioner did not file a return in general an income_tax must be assessed within years after the return was filed sec_6501 if no return is filed the tax may be assessed or a proceeding in court for the collection of the tax may be begun without assessment at any time sec_6501 the only evidence to support petitioner's assertion that he timely filed a return is his own testimony and in this respect petitioner's testimony was sketchy petitioner offered no proof concerning the date of mailing nor did he testify as to the circumstances attending the purported mailing petitioner did not maintain a signed copy of the return allegedly filed to refute petitioner's assertion respondent introduced an irs certificate of lack of record dated date to indicate that petitioner did not file a return for the record reflects that petitioner wrote letters to the irs district_director of the fresno service_center and the irs director of foreign operations in washington d c on date indicating that he is not a taxpayer and is not required to file tax returns additionally on date petitioner wrote letters to these offices stating your office sent out a letter requesting a tax_return i returned a letter to your office denying that i was required to file a return because i could not locate any specific part of the revenue code that made me liable for filing any sort of a return on the basis of the implications which can be drawn from petitioner's letters to the irs as well as the entire record before us we are unable to conclude that petitioner filed a return for accordingly we hold that the period of limitations is not a bar to the assessment of a deficiency or additions to tax with regard to petitioner's tax_year issue distribution we next consider whether respondent erroneously determined that petitioner had taxable_income in in the amount of dollar_figure as a result of a purported distribution from his ira at ustcny by stipulation petitioner concedes that he failed to report as income a dollar_figure distribution from his ustcny ira in notwithstanding the stipulation petitioner testified that sufficient funds were not available in the ustcny ira account to make such a distribution and in his brief petitioner contends that such distribution did not occur respondent maintains that sufficient funds were available in the account to make a dollar_figure withdrawal and that such a distribution in fact occurred in rule e states that the court will not allow a signatory to a stipulation to qualify change or contradict the stipulation in whole or part except where justice otherwise requires a stipulation is treated as a conclusive admission by the parties and we do not permit a party to change or contradict a stipulation except in extraordinary circumstances 66_tc_312 with regard to the instant case we are satisfied that petitioner read and understood his concession in the stipulation at the time the stipulation was filed petitioner failed to satisfactorily explain why he should be allowed to contradict the stipulation thus petitioner is bound by his own admission issue distribution the next issue is whether respondent erroneously determined that petitioner had taxable_income in in the amount of dollar_figure as a result of a distribution from his ira at ustcny although petitioner conceded that dollar_figure was withdrawn from his ustcny ira in he testified that he timely rolled these funds into another qualified retirement account respondent asserts that petitioner failed to roll over the dollar_figure into a qualified ira_distributions from qualified_retirement_plans are generally includable in the distributee's income in the year of distribution as provided in sec_72 sec_402 sec_408 an exception exists if the distribution proceeds are rolled over into an eligible_retirement_plan or an ira within days of the petitioner is not a stranger to this court or the u s district_court for the central district of california see keenan v commissioner tcmemo_1989_300 keenan v united_states aftr 2d d c cal keenan v irs aftr 2d ustc par big_number d c cal moreover the record is sufficient for the court to sustain respondent's determination that petitioner had dollar_figure of taxable_income as a result of a distribution from his ustcny ira distribution sec_402 sec_408 we note that an ira includes only trusts created or organized in the united_states sec_408 on date petitioner directed that dollar_figure be transferred from his ira account no to a new account cash reserve ira account no account no on date petitioner caused a distribution of dollar_figure from account no by stipulation petitioner conceded that the distribution of dollar_figure was taxable_income to him during that year on date petitioner's ira's had values of dollar_figure in account no and dollar_figure in account no totaling dollar_figure petitioner concedes that he caused distributions of dollar_figure from account nos and in at some point petitioner established three foreign conduit trusts to diversify his investments yankee trust fir trust in gibraltar and france trust with sovereign management services n v in luxembourg petitioner asserts that he transferred funds into a barclays bank account in the isle of man which renders his distribution tax free we do not agree with petitioner that the distribution from his ira at ustcny was a tax-free transaction petitioner failed to present any evidence that the dollar_figure was transferred to the record does not explain the discrepancy between the dollar_figure and dollar_figure amounts an eligible_retirement_plan or any other qualified_retirement_plan apparently what he did was place the dollar_figure into a series of foreign trusts these actions despite petitioner's assertions to the contrary do not qualify for any tax-free_rollover treatment pursuant to sec_402 or sec_408 accordingly we hold that the dollar_figure is includable in petitioner's gross_income as a taxable_distribution issue losses or deductions from forced irs tax sale of personal_residence the next issue is whether petitioner is entitled to any losses or deductions in as a result of an irs forced tax sale of his personal_residence petitioner claims that he was entitled to such a deduction or loss because he incurred interest_expenses of dollar_figure and other costs of dollar_figure paid to herman heilscher who is not described in the record for the redemption of this property respondent argues that petitioner has failed to submit evidence entitling him to any such deduction we agree with respondent deductions are a matter of legislative grace 292_us_435 because petitioner has failed to produce any evidence on this issue such as substantiation of payment information or any details with regard to the amount timing or purpose of the alleged payments we sustain respondent's disallowance of any loss or deduction with regard to the sale of petitioner's personal_residence in issue characterization of new mexico losses the fifth issue is whether petitioner is entitled to a dollar_figure ordinary_loss in stemming from an irs forced tax sale of three new mexico properties he owned petitioner argues that he is entitled to such a loss arising from the difference between the market_value of the properties and the amount_realized at auction on the other hand respondent argues that petitioner is entitled to a dollar_figure capital_loss petitioner owned four properties at the mid-valley air park in las lunas new mexico a residential airport in the irs seized these properties in order to satisfy petitioner's federal_income_tax obligation for years prior to those in issue after selling the four properties respondent credited petitioner's tax accounts in amounts less than petitioner's bases in these properties respondent conceded that petitioner is entitled to a dollar_figure ordinary_loss in with respect to one of the properties namely a rental property the character of the loss with respect to the other properties an airplane hangar and two undeveloped 1-acre lots is at issue sec_1001 defines gain_or_loss from the sale_or_other_disposition of property as the difference between the amount_realized and the taxpayer's adjusted_basis in the transferred property the amount_realized is the sum of any money received plus the fair_market_value of the property other than money received sec_1001 the amount_realized from a sale or disposition of property includes the amount of liabilities from which the transferor is discharged as a result of the sale or disposition including a sale in foreclosure 918_f2d_1251 6th cir affg tcmemo_1986_ sec_1221 provides that real_property used in a trade_or_business is not a capital_asset and therefore a loss from the disposition of such property would be an ordinary_loss accordingly we must determine whether the two 1-acre lots and the airplane hangar were used in petitioner's trade_or_business the supreme court has stated that to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and that the taxpayer's primary purpose for engaging in the activity must be for income or profit 480_us_23 petitioner contends that he acquired the 1-acre lots and the airplane hangar for his trade_or_business which involved renting space for parking and storing aircraft we are not convinced that petitioner used the airplane hangar or the two lots in any trade_or_business petitioner failed to prove that he commenced a leasing or other commercial endeavor with respect to the airplane hangar to the contrary petitioner admitted that he occasionally used the hangar to store his personal aircraft moreover petitioner neither developed the two 1-acre lots nor made any attempts to lease or rent them petitioner was not a real_estate developer and had no history of buying and selling real properties rather he spent the majority of his working life as a pilot for united airlines we need not and do not accept petitioner's self-serving testimony in the absence of corroborating evidence see 99_tc_202 thus we hold that petitioner did not use the two 1-acre lots and the airplane hangar in a trade_or_business accordingly we sustain respondent on this issue issue other deductible losses the sixth issue is whether petitioner is entitled to any other deductible losses namely with respect to funds he invested in foreign trusts for petitioner believes he is so entitled respondent disagrees at trial petitioner claimed that he incurred a dollar_figure loss in from his foreign trusts the only evidence petitioner presented in this regard was an date letter to him from bernard putz who is not described in the record stating that the account had sustained a loss of usdollar_figure and was automatically liquidated as stated earlier deductions are a matter of legislative grace new colonial ice co v helvering supra we hold that petitioner is not entitled to deductible losses with respect to his foreign trusts the letter petitioner presented at best indicates that there was an unidentified account in which a dollar_figure loss was sustained but there is no indication that the account belonged to petitioner in fact petitioner failed to produce any statements indicating that he had the funds in any account in the evidence petitioner presented is insufficient to prove that he sustained the claimed losses accordingly we hold for respondent on this issue issue additions to tax the last issue is whether petitioner is liable for the sec_6651 and sec_6654 additions to tax determined by respondent respondent contends that petitioner is liable for these additions for the years in issue petitioner on the other hand disagrees sec_6651 imposes an addition_to_tax for failure to timely file a return petitioner can avoid the sec_6651 additions to tax by proving that his failure_to_file was due to reasonable_cause and not due to willful neglect sec_6651 rule a 469_us_241 38_f3d_440 9th cir reasonable_cause requires a taxpayer to demonstrate that he exercised ordinary business care and prudence and was nevertheless unable to file a return within the prescribed time united_states v boyle supra pincite sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure_to_file or reckless indifference united_states v boyle supra pincite petitioner was required to file federal_income_tax returns for sec_6012 he failed to do so and offered no satisfactory explanation nor has he presented any evidence to prove that his failure_to_file was due to reasonable_cause and not willful neglect in fact petitioner wrote several letters to the irs asserting that he was not a taxpayer and accordingly refused to file income_tax returns thus we sustain respondent's determination of the sec_6651 additions to tax for the years in issue respondent also determined an addition_to_tax pursuant to sec_6654 for the years in issue on the basis of petitioner's failure to pay estimated_tax where payments of tax either through withholding or by making estimated quarterly tax_payments during the course of the year do not equal the percentage of total liability required under the statute imposition of the sec_6654 addition_to_tax is mandatory unless the taxpayer shows that one of several statutory exceptions applies sec_6654 niedringhaus v commissioner supra pincite recklitis v at trial petitioner testified that he wrote the letters on the basis of bad advice he 91_tc_874 75_tc_1 petitioner bears the burden of proving qualification for the exceptions see 78_tc_304 because petitioner did not make any estimated_tax payments for the years in issue introduced no evidence thereon and has not shown that any of the exceptions apply we sustain respondent's determination pursuant to sec_6654 for the years in issue we have considered all of petitioner's arguments and to the extent not discussed above find them to be without merit to reflect concessions of the parties decisions will be entered under rule
